UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/10 Advantage Funds, Inc. -Dreyfus Emerging Leaders Fund -Dreyfus International Value Fund -Dreyfus Midcap Value Fund -Dreyfus Small Company Value Fund -Dreyfus Strategic Value Fund -Dreyfus Structured Midcap Fund -Dreyfus Technology Growth Fund 1 FORM N-CSR Item 1. Reports to Stockholders. Information About the Review and Approval of the Dreyfus Emerging Leaders Fund’s Management Agreement At a meeting of the fund’s Board held on September 22, 2009, the Board unanimously approved the continuation of the fund’s Management Agreement with Dreyfus for a six-month term ending March 30, 2010. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.
